DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is an Ex parte Quayle responsive to the reply filed on 06/29/2022.

Claims 2, 8, 14 and 17 have been amended. 
Claims 1, 10-13 and 16 have been canceled. 
Claims 2-9, 14, 15 and 17 are pending.

Ex parte Quayle

This application is in condition for allowance except for the following formal matters: 

In Line 1, from the abstract, “comprises” should be - - includes - -.
In Claim 14 , line 27, “the rotation” should be - - a rotation - -.

REASONS FOR ALLOWANCE

Claims 2-9, 14, 15 and 17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 2 and 14 see Office action mailed on 06/24/2022, for the examiner’s statement of reason for allowance.
Regarding claim 17, the prior art of record fails to anticipate or render obvious the presently claimed subject matter, when viewed as a whole, requiring the structural combination, or claimed combination of elements defining the invention(s), requiring the sprocket having a smaller number of teeth than the ratchet gear so that more than one rotation of the sprocket effects one rotation of the ratchet gear.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
EXAMINER’S COMMENT
In view of applicant’s amendments to the claims submitted in the reply filed on 06/29/2022, the objections to the drawings and claims indicated in the prior Office action have been withdrawn.  The claim rejections under 35 USC § 102 indicated in the prior Office action have been withdrawn.

Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS A MERCADO whose telephone number is (571)270-5388. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUIS A. MERCADO/
Examiner
Art Unit 3677


/Robert Sandy/Primary Examiner, Art Unit 3677